Citation Nr: 1620847	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma as due to Agent Orange exposure.

2.  Entitlement to service connection for a blood disorder as due to Agent Orange exposure.

3.  Entitlement to service connection for chloracne as due to Agent Orange exposure.

4.  Entitlement to service connection for porphyria cutanea tarda and/or pseudoporphyria cutanea tarda as due to Agent Orange exposure.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinea cruris and vitiligo.

9.  Entitlement to an effective date earlier than May 30, 2014, for the award of service connection for tinnitus.

10.  Entitlement to an effective date earlier than May 30, 2014, for the award of service connection for bilateral hearing loss.

11.  Entitlement to an effective date earlier than May 30, 2014, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

12.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

13.  Entitlement to an initial compensable rating for bilateral hearing loss.

14.  Entitlement to a rating in excess of 70 percent for PTSD.

15.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, including service in the Republic of Vietnam from October 1968 to June 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In March 2015, however, the Veteran withdrew his hearing request and asked that his appeal be forwarded to the Board.  

In November 2015, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2015).

A review of the record indicates that the Veteran has alleged that he is unemployable due to his service-connected PTSD.  In light of his contentions and the available record, the Board has included the issue of entitlement to TDIU in the issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating).  

The issues of entitlement to service connection for porphyria cutanea tarda and/or pseudoporphyria cutanea tarda, headaches, and hypertension, as well as the issue of entitlement to a rating in excess of 70 percent for PTSD, to include TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Soft tissue sarcoma has not been present during the period on appeal.

2.  A blood disorder has not been present during the period on appeal.

3.  Chloracne has not been present during the period on appeal.

4.  Obstructive sleep apnea has not been present during the period on appeal.

5.  In an April 2002 rating decision, the RO denied service connection for hypertension.  Although the Veteran was duly notified of the RO's decision and his appellate rights in an April 2002 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the April 2002 rating decision.

6.  Information received since the final April 2002 rating decision denying service connection for hypertension relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

7.  In an April 2002 rating decision, the RO denied the claim of entitlement to service connection for tinea cruris and vitiligo.  Although the Veteran was duly notified of the RO's decision and his appellate rights in an April 2002 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the April 2002 rating decision.

8.  Evidence received since the final April 2002 rating decision denying service connection for tinea cruris and vitiligo is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

8.  The Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss were received by VA on May 30, 2014.

9.  The Veteran's claim for an increased rating for PTSD was received by VA on May 30, 2014, and there is nothing in the record upon which to conclude that there was an ascertainable increase in the severity of his PTSD in the year prior to the date of receipt of his claim.

10.  Audiological testing shows that the Veteran has Level I hearing in both ears and factors warranting extraschedular consideration for bilateral hearing loss are neither shown nor alleged. 

11.  The Veteran is in receipt of the maximum schedular rating authorized for tinnitus and factors warranting extraschedular consideration for tinnitus are neither shown nor alleged. 


CONCLUSIONS OF LAW

1.  Soft tissue sarcoma was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A blood disorder was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Chloracne was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Obstructive sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The April 2002 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

6.  New and material evidence has been received to warrant reopening of the claim of service connection for hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The April 2002 rating decision denying service connection for tinea cruris and vitiligo is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

8.  New and material evidence has not been received to warrant reopening of the claim of service connection for tinea cruris and vitiligo.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The criteria for an effective date earlier than May 30, 2014, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

10.  The criteria for an effective date earlier than May 30, 2014, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

11.  The criteria for an effective date earlier than May 30, 2014, for the award of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400, 4.130, Diagnostic Code 9411 (2015).

12.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015). 

13.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6260 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In September 2011, April 2012, August 2012, May 2013, June 2013, letters issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters also complied with the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issues of entitlement to higher initial ratings for tinnitus and bilateral hearing loss, and earlier effective dates for the award of service connection for those disabilities, the appeal arises from the Veteran's disagreement with the initial ratings and effective dates assigned following the award of service connection.  Once service connection is granted the claim is substantiated, additional notice is generally not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board also notes that neither the Veteran nor his attorney has raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  Neither the Veteran nor his attorney has argued otherwise.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).

The Veteran has also been afforded the necessary VA medical examinations in connection with the claims adjudicated in this decision.  The record contains a VA audiology examination which contains the necessary findings regarding the Veteran's claims for higher initial ratings for tinnitus and bilateral hearing loss.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The examiner also included a discussion of the effect of the Veteran's service-connected hearing loss disability and tinnitus on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the Board notes that the record contains no indication, nor has the Veteran alleged, that his service-connected tinnitus or bilateral hearing loss has increased in severity since he was last examined.  

Although examinations were not conducted in connection with the Veteran's claims of service connection for soft tissue sarcoma, a blood disorder, chloracne, or obstructive sleep apnea, the Board finds that an examination is not necessary.  As set forth below, the evidence of record does not indicate Veteran currently has any of these disabilities or recurrent symptoms thereof.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Under these circumstances, an examination is not necessary.  There is sufficient medical evidence upon which to base a decision in these claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).

With respect to the remaining claims adjudicated in this decision, the Board finds that a VA medical examination is not necessary given the nature of the claims, the evidence of record, and the outcomes below.  For example, as the claim of service connection for tinea cruris and vitiligo has not been reopened, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that "VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented").  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Again, neither the Veteran nor his attorney has argued otherwise.  

Background

The Veteran's service treatment records are entirely negative for complaints or findings of soft tissue sarcoma, a blood disorder, chloracne, porphyria cutanea tarda, pseudoporphyria cutanea tarda, headaches, sleep apnea, hypertension, tinea cruris, or vitiligo.

At his March 1970 military separation medical examination, the Veteran completed a report of medical history on which he denied having or ever having had shortness of breath, pain or pressure in his chest, night sweats, high blood pressure, skin diseases, tumors, growths, cysts, or cancer.  He endorsed a history of boils.  On examination, the Veteran's skin, lymphatic system, throat, lungs, and chest were examined and determined to be normal in all pertinent respects.  The Veteran's blood pressure was also within normal limits and laboratory testing and a chest X-ray were negative for any abnormalities.  

In October 1970, the Veteran submitted an original application for VA compensation benefits, seeking service connection for residuals of a gunshot wound to the right hand, which he had sustained on active duty during an argument with another soldier.  The Veteran's application is silent for mention of any other disability, to include any skin condition, soft tissue sarcoma, a blood disorder, chloracne, porphyria cutanea tarda, pseudoporphyria cutanea tarda, headaches, sleep apnea, hypertension, tinea cruris, or vitiligo.  Medical evidence assembled in connection with the application is similarly silent for mention of any of these disabilities.  

That medical evidence includes a December 1970 VA medical examination report which shows that the Veteran's skin, lymphic and hemic systems, neurologic system, and cardiovascular systems were examined at that time and determined to be normal.  The Veteran's blood pressure was 130/80, within normal limits.  Laboratory testing and a chest X-ray were also negative for any pertinent abnormalities.  

In October 1985, the Veteran submitted an application for nonservice-connected pension benefits, stating that he was unable to work due to alcoholism.  In support of his claim, the RO obtained VA clinical records dated from August to September 1985 showing treatment for alcoholism.  In pertinent part, these records show that during an inpatient treatment program for alcoholism, a physical examination was conducted and showed that the Veteran's blood pressure was 110/70, within normal limits.  Hypertension was not diagnosed.  The Veteran was noted to have depigmentation on several areas of his body.  The diagnoses included tinea cruris and vitiligo.  The Veteran also reported that he was a Vietnam Veteran and he was referred for an Agent Orange consultation.  

In January 1990, the Veteran submitted a claim of service connection for hypertension which he alleged first manifested during active service.  In September 2000, the Veteran submitted a claim of service connection for a skin disorder manifested by loss of pigment on the hands and arms, which he contended was causally related to his exposure to Agent Orange in Vietnam.  

In support of the Veteran's claims, the RO obtained VA clinical records, dated from 1998 to 2000.  In pertinent part, these records show that in April 1998, the Veteran reported a history of hypertension.  At that time, his blood pressure was 161/88.  These records are negative for mention of any other pertinent disability.  

In a November 2001 rating decision, the RO denied service connection for tinea cruris, vitiligo, and hypertension.  The RO noted that the Veteran's service treatment records were negative for complaints or diagnoses of a skin condition, to include tinea cruris or vitiligo, or hypertension, and that both his skin and blood pressure were normal at his service separation medical examination, as well as at the December 1970 VA medical examination.  Finally, the RO noted that the post-service medical evidence contained no indication that the Veteran's post-service hypertension or skin condition, first noted 30 years and 15 years following service separation, respectively, were related to service.  

The record shows that the Veteran was duly notified of the RO's determination and his appellate rights in a December 2001 letter, but he did not appeal within the applicable time period.  

In April 2002, however, the RO received additional VA clinical records, dated from June 1984 to September 1985.  These records were similarly negative for complaints or findings of hypertension or a skin condition.  Blood pressure readings during this period were within normal limits.  These records also show that during an August 1985 Agent Orange examination, the Veteran's complaints included headaches and a skin disorder.  The diagnoses included vitiligo with a reported date of onset in 1970. 

In an April 2002 rating decision, after considering the additional evidence discussed above, the RO again denied service connection for hypertension, tinea cruris, and vitiligo.  The RO again noted that the record showed that hypertension was not present in service or manifest to a compensable degree within one year of separation, nor did the record show that any current hypertension was related to service.  The RO also noted that a skin condition, including tinea cruris and vitiligo, was not shown in service nor were such conditions presumptively associated with Agent Orange exposure.  Finally, the RO noted that there was no evidence showing that any current skin condition was related to service or any incident therein, including Agent Orange exposure.  

The record shows that the Veteran was duly notified of the RO's determination and his appellate rights in an April 2002 letter, but he did not appeal within the applicable time period nor was new and material evidence received within the applicable time period.  

In August 2011, the Veteran requested reopening of his claim of service connection for a skin condition, as well as service connection for soft tissue sarcoma, a blood disorder, chloracne, and porphyria cutanea tarda, all claimed as secondary to Agent Orange exposure in Vietnam.

In support of his claims, the RO obtained VA clinical records dated from March 2001 to December 2011.  In pertinent part, these records show that in March 2001, the Veteran was seen for a new patient evaluation.  He reported a history of hypertension.  He denied headaches.  He indicated that he had a normal sleep pattern with no orthopnea or paroxysmal nocturnal dyspnea.  The Veteran also denied having any any skin lesions and a physical examination was normal.  The diagnoses included hypertension.  In November 2004, the Veteran again reported a history of hypertension.  He denied headaches.  The diagnoses included hypertension.  

In May 2005, the Veteran sought to establish primary care with VA.  He reported a history of depigmentation of skin which he claimed had been present since he got back from Vietnam but was now progressing.  In October 2005, the Veteran sought treatment for a 20 year history of lightening of the skin, as well as a 15 year history of blistering.  The blistering condition affected his scalp, hands, arms, and lower legs.  Examination showed hypo and depigmented patches on the scalp, face, eyelids, ears, neck, chest, back, abdomen, arms, legs, and hands.  A skin biopsy showed changes likely consistent with porphyria cutanea tarda, although a pseudo porphyria cutanea tarda could not be entirely excluded and epidermolysis bullosa acquisita was suspected.  

In September 2011, the Veteran was examined in the VA dermatology clinic.  It was noted that he had a history of vitiligo with past UV treatment resulting in blistering.  It was noted that a previous biopsy had raised a concern for porphyria versus pseudoporphyria.  Laboratory testing was negative for elevated porphyrins, making pseudoporphyria more likely.  It was also noted that the Veteran had underlying vitiligo which made him more susceptible to this condition.  The diagnoses were pseudoporphyria, most likely secondary to HCTZ, and vitiligo.  

On March 30, 2012, the Veteran's claim of service connection for PTSD was received by VA.  In a June 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective March 30, 2012.  The Veteran was duly notified of the RO's determination and his appellate rights in a June 2012 letter, but he did not appeal within the applicable time period nor was new and material evidence received within one year of the decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed VA decision).  

In August 2012, the Veteran submitted a claim of service connection for porphyria cutanea tarda.  In support of his claim, the Veteran submitted a February 2012 letter from the VA Medical center advising him that an Agent Orange Registry examination had shown that he had "pseudo" porphyria cutanea tarda, a condition "currently presumed by the VA to have resulted from exposure to Agent Orange."

On May 30, 2014, the Veteran submitted additional claims, including service connection for tinnitus, bilateral hearing loss, headaches, obstructive sleep apnea, and hypertension, as well as an increased rating for PTSD.  

The Veteran was afforded a VA audiology examination in June 2014.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
30
40
LEFT
25
30
30
30
30

The average puretone threshold was 34 decibels on the right and 30 decibels on the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  The Veteran also complained of bilateral, constantly present, high frequency ringing.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  The examiner commented that the Veteran's hearing loss impacted ordinary conditions of daily life and employment in that he reported difficulty hearing conversations and having to ask people to repeat themselves.  He reported that he often had to stop what he was doing as a result of his tinnitus.  

Additional VA clinical records dated to April 2015 show treatment for multiple disabilities, including hypertension.  These records are negative for complaints or findings of a blood disorder, obstructive sleep apnea, hearing loss or tinnitus.  In January 2012, the Veteran participated in an Agent Orange Registry examination.  He reported multiple problems, including migraine headaches and a history of acne in Vietnam "which could have been chloracne."

During a July 2012 dermatology clinic visit, the Veteran was assessed as having pseudoporphyria, cause unclear.  During an August 2013 dermatology clinic visit, the Veteran reported a history of photosensitive mechanobullous disease since the 1970's.  He reported that he had been told he had porphyria and pseudoporphyria at different times.  The examiner noted that the Veteran had also been diagnosed as having vitiligo but that discrepancies existed as to if the vitiligo began before or after his blistering.  The Veteran indicated that his vitiligo started first and that his blistering started after he had phototherapy for treatment.  The assessments included bullous dermatosis consistent with porphyria or pseudoporphyria, present for greater than 40 years.  Vitiligo was also diagnosed.  In October 2013, the Veteran reported that he had been having more frequent headaches recently.  During a January and February 2015 primary care visits, the Veteran denied headaches.  

In an October 2015 examination report submitted by the Veteran's attorney, a private psychologist indicated that the Veteran's "severity of his symptoms complex [for PTSD] relates back to his original claim date of May 30, 2014."  

Applicable Law

New and material

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

Effective dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Generally, the effective date of an evaluation and award of compensation based on an original claim, is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

Disability ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).   

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2015). 

This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2015).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2015). 

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral). 

The criteria for rating PTSD are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under those criteria, a 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

Service connection for soft tissue sarcoma, a blood disorder, and chloracne

The Veteran seeks service connection for soft tissue sarcoma, a blood disorder, and chloracne, which he contends were incurred in service as a result of exposure to Agent Orange in Vietnam.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims. 

As a preliminary matter, the Board acknowledges that the Veteran's service personnel records show that he was stationed in the Republic of Vietnam from October 1968 to June 1969.  Absent evidence to the contrary, he is therefore legally presumed to have been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Additionally, the Board notes that soft tissue sarcoma and chloracne are amongst the enumerated diseases deemed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).

After reviewing the record, however, the Board concludes that the most probative evidence establishes that the Veteran does not have soft tissue sarcoma, a blood disorder, or chloracne, nor has he had any of these conditions during any period of the claims on appeal.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has soft tissue sarcoma, a blood disorder, or chloracne.  Indeed, despite being asked to do so, neither the Veteran nor his attorney has pointed to any evidence showing that the Veteran has been diagnosed as having any of these conditions.  The voluminous clinical evidence of record includes multiple laboratory test results, all of which are negative for any indication of a blood disorder.  Moreover, multiple physical examinations of the Veteran's skin have been conducted and all are negative for diagnoses of sarcoma or chloracne.  The Board finds that had any of these conditions ever existed, they would have been recorded at the time of these diagnostic tests and clinical examinations, particularly as other conditions of the skin were identified.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (providing that the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded); see also FED.R.EVID. 803(7) (providing that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

To any extent that the Veteran's submission of his claims alone constitutes a contention that he currently has these disabilities, the Board finds that he is not competent to render such diagnoses, given the complex medical nature of the disabilities at issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Although the Veteran may be competent to describe symptoms, diagnoses of these particular disorders require medical knowledge to distinguish between types of skin disorders and to diagnose an internal condition such as a blood disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that competent lay testimony requires personal knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  Furthermore, the Board finds that the clinical evidence of record (including evidence of normal laboratory testing and dermatological examinations which show diagnoses of skin diagnoses of vitiligo and tinea cruris but not sarcoma or chloracne) is entitled to more far probative weight than the Veteran's diagnosis of his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 

In summary, the Board finds that the most probative evidence shows that the Veteran does not currently have soft tissue sarcoma, a blood disorder or chloracne.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for obstructive sleep apnea

In this case, the Board must conclude that none of the criteria for service connection have been met with respect to the claim of service connection for sleep apnea.  As set forth above, the Veteran's service treatment records are devoid of complaints related to, or findings of, sleep apnea, as are post-service clinical records.  Indeed, after reviewing the record on appeal, which includes nearly one thousand pages of clinical records, the Board is unable to identify any indication that the Veteran currently has, or has ever had, obstructive sleep apnea.  Again, neither the Veteran nor his attorney has pointed to any such evidence.  Moreover, there is no indication that any current claimed sleep apnea is causally related to the Veteran's active service or any incident therein.  

In fact, the nature of the Veteran's theory of entitlement with respect to this claim is unclear.  Although the Veteran's attorney submitted a brief on appeal to the Board in November 2015, it contained no reference to obstructive sleep apnea.  The Veteran and his attorney have been given multiple opportunities to submit or identify evidence or arguments in support of the claim, but apparently chose not to do so.  See 38 U.S.C.A. § 5107(a) (West 2014) (noting that it is a claimant's responsibility to support a claim for VA benefits).  

In summary, absent probative evidence of a current sleep apnea disability, any indication of sleep apnea in service, or any indication of a relationship between any current sleep apnea and service, service connection is not warranted.  

Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension

As set forth above, in an April 2002 rating decision, the RO denied service connection for hypertension, finding that hypertension was not present in service or manifest to a compensable degree within one year of separation, nor did the record show that any current hypertension was related to service or any incident therein.  

Although the Veteran was duly notified of the RO's decision and his appellate rights in an April 2002 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the April 2002 rating decision.  Neither the Veteran nor his attorney has contended otherwise.  Under these circumstances, the Board finds that the RO's April 2002 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

In this appeal, the Veteran seeks to reopen his claim of service connection for hypertension.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

In this case, the Board notes that the additional evidence assembled in the record on appeal since the April 2002 rating decision continues to lack any indication that hypertension was present in service, manifest to a compensable degree within one year of service separation, or that any current hypertension is related to service.  

Although not raised by the Veteran's attorney, however, the Board notes that on August 10, 2012, VA published in the Federal Register, Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed National Academy of Sciences (NAS) findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category, although VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in Veterans exposed to herbicides. 

Nonetheless, the Board finds that this information, available since the last prior final denial of the claim in April 2002, satisfies the "low threshold" requirement that the Veteran's hypertension may be related to his legally presumed in-service herbicide exposure.  In light of the direct relevance of the NAS update, the Board deems the update as new and material evidence.  Thus, the claim is reopened.  38 C.F.R. § 3.156(a).  

Although the NAS information discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence."). 

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2014).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits. 


Whether new and material evidence has been received to reopen the previously denied claims of service connection for tinea cruris and vitiligo 

As discussed in detail above, in an April 2002 rating decision, the RO denied service connection for tinea cruris and vitiligo.  The RO based its decision on the evidence then of record which included the Veteran's statements that his skin condition had been present since 1970 and was related to Agent Orange exposure in Vietnam; service treatment records which were negative for notations of tinea cruris or vitiligo; a March 1970 military separation medical examination which showed that the Veteran's skin was normal; a December 1970 VA medical examination report which also showed that the Veteran's skin was normal; and post-service medical evidence containing no indication that the Veteran's post-service tinea cruris and vitiligo, first clinically noted 15 years following service separation, were related to service.  

Although the Veteran was duly notified of the RO's decision and his appellate rights in an April 2002 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.   Neither he nor his attorney has contended otherwise.  Thus, the RO's April 2002 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103. 

In this appeal, the Veteran seeks reopening of his claim of service connection for tinea cruris and vitiligo.  Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final April 2002 rating decision.  As discussed in detail above, the additional evidence received includes VA clinical records showing continued skin complaints which the Veteran continues to allege have been present since service and are causally related to Agent Orange exposure.  Diagnoses continue to include vitiligo.  After carefully considering the additional evidence, the Board finds that it is not new and material.   

First, the Board finds that the Veteran's contentions to the effect that he has skin symptoms since service which he attributes to claimed Agent Orange exposure do not provide a basis upon which to reopen the claim as they are cumulative of contentions and statements previously considered.  As his recent statements contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).   

With respect to the additional clinical evidence received, the Board also concludes that it does not provide a basis upon which to reopen the claim.  As discussed in detail above, the additional evidence shows that the Veteran continues to seek treatment for various skin complaints, including vitiligo.  This medical evidence received is cumulative of that previously considered.  Moreover, like the medical evidence previously considered, it continues to contain no indication that the Veteran's current vitiligo or tinea cruris are otherwise causally related to his active service or any incident therein, including presumed Agent Orange exposure.  Neither vitiligo nor tinea cruris are among the presumptive diseases associated with Agent Orange exposure and the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).  The additional clinical evidence received is similarly silent for any indication that any current vitiligo or tinea cruris is causally related to or aggravated by any service-connected disability and the Veteran has never contended otherwise.  Therefore, the Board concludes that the evidence added to the record since the prior final denial is cumulative and redundant of the evidence of record at the time of the April 2002 rating decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for vitiligo and tinea cruris.  The benefit-of-the-doubt doctrine is not for application where, as here, the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Entitlement to an effective date earlier than May 30, 2014, for the award of service connection for tinnitus and bilateral hearing loss.

The record on appeal shows that on May 30, 2014, the RO received the Veteran's claims of service connection for tinnitus and bilateral hearing loss.  The record on appeal contains no indication that the Veteran filed an earlier claim and he has not contended otherwise.

In a July 2014rating decision, the RO granted service connection for tinnitus and bilateral hearing loss, effective May 30, 2014, the date of receipt of the Veteran's claims.

The Veteran has appealed the effective date assigned by the RO.  Neither he nor his attorney, however, has submitted any evidence or argument in support of the appeal, other than to indicate that the Veteran seeks the maximum benefit.  Under the undisputed facts of this case, however, the Veteran is currently in receipt of the earliest effective date legally available and he has offered no evidence or argument in support of an earlier effective date.  

As noted, the applicable law provides that the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

As set forth above, the RO has assigned an effective date of May 30, 2014, for the award of service connection for tinnitus and hearing loss, corresponding to the date of receipt of the Veteran's claims.  The Veteran has pointed to no earlier claim, formal or informal, and a review of the record reveals no communication which could be construed as a claim of service connection for these disabilities prior to May 30, 2014.  See 38 C.F.R. § 3.151, 3.155 (2015).

Again, the law clearly provides that the effective date of an award of compensation based on an original claim shall not be earlier than the date of receipt of that claim.  In this case, the Veteran's claim of service connection for tinnitus and bilateral hearing loss was received by VA on May 30, 2014, the effective date currently assigned.  For the reasons discussed above, there is no legal basis for an effective date earlier than May 30, 2014, for the award of service connection for tinnitus and bilateral hearing loss.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

Entitlement to an effective date earlier than May 30, 2014, for the award of a 70 percent rating for PTSD

As set forth above, the law expressly provides that the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2014).   Additionally, an effective date of an award of increased compensation may be assigned from the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); Quarles, 3 Vet. App. at 135.  

In this case, the record shows that the Veteran's claim for an increased rating for PTSD was received by VA on May 30, 2014, the effective date currently in effect.  Again, neither the Veteran nor his attorney has contended otherwise.  The Veteran and his attorney have pointed to no earlier pending claim, either formal or informal, and the Board's review of the record reveals no communication evidencing an intent to seek an increased rating for PTSD, nor do VA clinical records evidence a worsening of his PTSD or otherwise contain any finding upon which to conclude that that the Veteran's PTSD met the criteria for a 70 percent rating prior to May 30, 2014.  Indeed, neither the Veteran nor his attorney has argued otherwise.  Thus, the Board finds that there is nothing in the record which could be construed as a claim for an increased rating prior to May 30, 2014.  See 38 C.F.R. §§ 3.151, 3.155, 3.157 (2015); Servello v. Derwinski, 3 Vet. App. 196 (1992) (holding that the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits); Massie v. Shinseki, 25 Vet. App. 123 (2014).  

Stated another way, three possible effective dates may be assigned pursuant to this provision, depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(o)(2).   To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998). 

In this case, however, the record contains no indication that an effective date prior to May 30, 3014, for the award of a 70 percent rating for PTSD is warranted.  VA clinical records dated in the year prior to the Veteran's claim contain no indication of an ascertainable increase in the Veteran's service-connected PTSD in the year prior to May 30, 2014.  The Veteran has pointed to no such evidence, nor has he alleged that his service-connected PTSD increased in severity in the year prior to the date of receipt of his claim.  In fact, the Veteran's attorney has submitted an October 2015 examination report from a private psychologist who dated the increase in the Veteran's PTSD symptoms to "his original claim date of May 30, 2014."  Under these circumstances, the Board finds no legal basis upon which to assign an earlier effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).

Entitlement to an initial rating in excess of 10 percent for tinnitus

The Veteran's service-connected bilateral tinnitus has been assigned the maximum schedular rating available from the effective date of the award of service connection.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  Accordingly, no higher scheduler evaluation is warranted.

The Board has considered whether the case should be referred for extraschedular consideration.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of a claim for an increased rating).  An extra-schedular disability rating may be assigned if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, however, the record on appeal contains no evidence that the Veteran's service-connected tinnitus, in and of itself, is exceptional or unusual, or markedly interferes with his employment, beyond that contemplated by the schedular criteria.  Neither he nor his attorney has contended otherwise.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  There is also no evidence, nor has the Veteran contended, that he has been hospitalized for treatment of his service-connected tinnitus.  In summary, there is no indication of an exceptional disability picture such that the schedular evaluation is inadequate and the Veteran has not argued otherwise.

Absent any objective evidence that the Veteran's tinnitus is productive of marked interference with employment, necessitates frequent hospitalization, or that the manifestations associated with this disability are unusual or exceptional, referral for consideration of an extra-schedular rating is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to an initial compensable rating for bilateral hearing loss

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss. 

As delineated in detail above, the Veteran has undergone audiometric examination to evaluate his bilateral hearing acuity.  A June 2014 VA audiometric examination showed that he had an average pure tone threshold of 34 decibels in the right ear with speech discrimination of 98 percent correct.  He had an average pure tone threshold of 30 decibels in the left ear with speech discrimination of 94 percent correct.  The only possible interpretation of these examination results is that the Veteran's hearing loss was at Level I in both ears.  

Under Table VI in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable. 

The Board has carefully reviewed the remaining record its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluation discussed above.  Again, he has not contended otherwise nor has he alleged that his hearing acuity has worsened since he was lasted examined by VA.  

The Board has also considered the evidence of record showing that the Veteran has difficulty discerning words in conversation and must ask others to repeat themselves.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss. 

The Board has considered whether an extraschedular rating is warranted with respect to the Veteran's bilateral hearing loss, to include based on the functional effects caused by his disability.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  The Veteran's symptoms of missing words in conversation and having to ask others to repeat themselves are contemplated by the rating criteria which measure hearing acuity and speech discrimination ability; his symptoms therefore do not provide an independent basis for a compensable rating.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 support this finding.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

There is no further objective evidence of record demonstrating that the Veteran's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  There is no probative evidence of record indicating that the Veteran's service-connected hearing loss markedly interferes with employment.  There is also no evidence of record showing that the Veteran has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all. 

The Veteran's hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by the disability.  In addition, the VA examination contains no indication that the Veteran's hearing loss has a significant impact on his occupational abilities or activities of daily living beyond that described above.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Neither the Veteran nor his attorney has argued otherwise.  


ORDER

Entitlement to service connection for soft tissue sarcoma is denied.  

Entitlement to service connection for a blood disorder is denied.  

Entitlement to service connection for chloracne is denied.  

Entitlement to service connection for obstructive sleep apnea is denied.  

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for hypertension is granted.

New and material evidence having not been received, the application to reopen a previously denied claim of entitlement to service connection for tinea cruris and vitiligo is denied.

Entitlement to an effective date earlier than May 30, 2014, for the award of service connection for tinnitus is denied.

Entitlement to an effective date earlier than May 30, 2014, for the award of service connection for bilateral hearing loss is denied.

Entitlement to an effective date earlier than May 30, 2014, for the award of service connection for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Service connection for porphyria cutanea tarda and/or pseudoporphyria cutanea tarda

The Veteran claims that he has porphyria cutanea tarda and/or pseudoporphyria cutanea tarda as a result of his exposure to Agent Orange in Vietnam.  

As set forth above, the record contains clinical evidence suggesting that the Veteran has been diagnosed with porphyria cutanea tarda and/or pseudoporphyria cutanea tarda.  Although porphyria cutanea tarda is one of the enumerated diseases which is deemed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e), in order to warrant service connection under the presumptive regulations, such disease must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  In this case, as described above, the record currently contains no indication that porphyria cutanea tarda was manifest within that time period.  Thus presumptive service connection cannot be granted based on the evidence of record.

Nonetheless, the record does contain a February 2012 letter from a VA medical facility advising the Veteran that his Agent Orange Registry examination had shown that he had "pseudo" porphyria cutanea tarda, a condition "currently presumed by the VA to have resulted from exposure to Agent Orange."

The Veteran has not yet been afforded a VA medical examination in connection with this claim.  Given the evidence discussed above suggesting that his pseudoporphyria cutanea tarda may be associated with his service, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Headaches

The Veteran also seeks service connection for headaches.  At the time the RO last considered this matter in May 2015, the record contained service treatment records which were negative for complaints or findings of headaches and post-service clinical records which contained no indication that the currently claimed headaches were causally related to the Veteran's service or any incident therein.  Since that time, however, the Veteran's attorney has submitted an October 2015 medical examination report completed by a private physician who stated that "[t]his veteran's headaches began while he was in service and are clearly caused by his PTSD."  The physician further stated that "the veteran was treated for headaches while enlisted" and that patients with mental health conditions are more likely to develop headaches.  As there are conflicting statements of record, this claim cannot be granted based on this medical opinion.

The Veteran has not yet been afforded a VA medical examination in connection with this claim.  Given the evidence discussed above suggesting that his headaches may be associated with his service or his service-connected PTSD, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Hypertension

With regard to the Veteran's claim for service connection for hypertension, the Board also finds that additional development is necessary.  As noted, the record reflects the Veteran served in Vietnam during the Vietnam era and is thus presumed to have been exposed to Agent Orange during that time.  The Board is cognizant that there is no VA presumption of service connection to hypertension secondary to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted above, the National Academy of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange:  Update 2012.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  The Board this finds that a medical opinion is warranted to determine whether the Veteran's current hypertension is related to service, to include in-service herbicide exposure. 

Entitlement to a rating in excess of 70 percent for PTSD

Since the RO last considered this issue in May 2015, the Veteran's attorney has raised the issue of TDIU secondary to service-connected PTSD.  He has also submitted a November 2015 opinion from a private vocational consultant who indicates that the appellant is precluded from performing work at a substantially gainful level due to service-connected disability.  In light of his contentions and the evidence now of record, the Board finds that a VA medical examination is necessary in order to determine the current severity of the Veteran's service-connected PTSD.  See 38 C.F.R. § 3.159(c) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Entitlement to TDIU

The Veteran claims entitlement to TDIU due to his service-connected PTSD and his headaches, which are on appeal but are not service-connected.  As no such examination has yet been conducted, the Board finds that a social and industrial survey shall be completed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, afford the Veteran an examination for the purpose of determining the nature and etiology of any current porphyria cutanea tarda and/or pseudoporphyria cutanea tarda.  Access to the Veteran's claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that any current porphyria cutanea tarda and/or pseudoporphyria cutanea tarda is causally related to the Veteran's active service or any incident therein, including presumed exposure to Agent Orange.  

4.  After any additional records are associated with the claims file, afford the Veteran an examination for the purpose of determining the nature and etiology of any current headaches.  Access to the claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.

After examining the Veteran and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not that any current headache disability identified on examination is causally related to the Veteran's active service or any incident therein.  

Next, the examiner must also provide an opinion as to whether it is at least as likely as not that any current headache disability is causally related to or aggravated by the Veteran's service-connected PTSD.  In so doing, the examiner should review and comment on the October 2015 private medical examination report which notes that the Veteran's headaches are caused by his PTSD.  

5.  After any additional records are associated with the claims file, afford the Veteran an examination for the purpose of determining the nature and etiology of any current hypertension.  Access to the claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.   

After examining the Veteran and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not that any current hypertension is causally related to the Veteran's active service or any incident therein, including presumed exposure to Agent Orange.  In so doing, the examiner must comment on the National Academy of Sciences Report: Veterans and Agent Orange: Update 2012 which listed hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure. 

6.  After any additional records are associated with the claims file, afford the Veteran a medical examination for the purpose of ascertaining the severity of his service-connected PTSD.  Access to the claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions is required.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to the severity of the Veteran's PTSD, to include commenting on his day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected PTSD.  In so doing, the examiner should review and comment on the November 2015 opinion from the private vocational consultant who suggests that the appellant is unable to maintain employment as a result of his service-connected disabilities.  

7.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


